Citation Nr: 0114440	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 
1999, for service connection for left knee chondromalacia.  

2.  Entitlement to an effective date prior to August 24, 
1999, for service connection for right knee chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had over 12 years of active military service 
prior to his discharge in August 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for chondromalacia of the right knee and 
chondromalacia of the left knee.  The RO assigned an 
effective date of August 24, 1999, for both disabilities.  
The veteran initiated an appeal as to the effective date with 
a notice of disagreement received in January 2000.  A 
statement of the case was received in March 2000, and a 
substantive appeal was received in July 2000.  In February 
2001, a Board hearing was conducted at the RO.  


FINDINGS OF FACT

1.  The veteran was discharged from military service on 
August 31, 1988; he filed a claim of entitlement to service 
connection for left knee disability in September 1988. 

2.  By rating decision in July 1989, the St. Petersburg, 
Florida, Regional Office denied the left knee disability 
claim; a communication received from the veteran in July 1990 
which constituted a timely notice of disagreement from the 
July 1989 rating decision. 

3.  The veteran's chondromalacia of the left knee was 
manifested during his period of active military service. 

4.  The veteran filed a claim of entitlement to service 
connection for right knee disability on July 27, 1990.

5.  Right knee chondromalacia secondary to a service-
connected disability was manifested prior to July 27, 1990. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
September 1, 1988, for service connection for left knee 
chondromalacia have been met.  38 U.S.C.A. § 5110(b)(1) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400(b)(2)(i) 
(2000).  

2.  The criteria for entitlement to an effective date of July 
27, 1990, for service connection for right knee 
chondromalacia have been met.  38 U.S.C.A. § 5110(a) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400(b)(2)(i) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The case has been twice 
Remanded to obtain pertinent treatment records, VA 
compensation examinations, and medical opinions.  The record 
includes the veteran's service medical records; VA 
examination reports dated in December 1988, February 1998, 
October 1998, and August 1999; VA and private outpatient 
records dated from June 1982 to August 1997; and an opinion 
from a VA physician dated in November 1999.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection on 
both a direct incurrence and secondary basis and on the basis 
of aggravation by a service-connected disability.  The 
discussions in the rating decisions, the statement of the 
case as to this issue, a previous statement of the case and 
supplemental statements of the case, and other communications 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

For direct service connection, the effective date will be the 
day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
Separation from service means separation under conditions 
other than dishonorable from continuous active service which 
extended from the date the disability was incurred or 
aggravated.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

The evidence shows that the veteran injured his left knee 
during service in 1982.  He was seen as an outpatient on a 
number of occasions over the next several months, with 
examiners listing varying diagnoses regarding the left knee, 
including bone bruise, prepatellar bursitis, a bony growth or 
granuloma on the patella, and chondromalacia with trauma.  
Later medical records developed during service, including 
later examinations, however, do not reflect any further 
complaints or abnormal clinical findings regarding either 
knee.  

The post-service medical evidence has been somewhat 
conflicting.  The veteran's initial VA compensation 
examination, in December 1988, noted some degree of laxity of 
the interarticular ligaments of both knees (but stability of 
the lateral collateral ligaments), resulting in measurable 
hyperextension of each knee.  The examiner did not record a 
diagnosis of any knee disability, however.  A September 1990 
VA outpatient report states that there was degenerative joint 
disease of the left patellofemoral joint, producing 
osteoarthritis, and chondromalacia of the right knee.  That 
examiner also opined that the veteran's service-connected 
right ankle disability exacerbated his bilateral knee 
conditions.  Other VA examiners from December 1990 to October 
1991 also noted left knee osteoarthritis and chondromalacia 
patella of the right knee.  

A VA compensation examiner in February 1998, however, 
indicated that x-rays of both knees were normal.  He 
diagnosed left knee pain without degenerative joint disease 
and right knee chondromalacia patella status post-severe 
right ankle sprain.  The examiner further opined that he saw 
no etiological relationship between the veteran's service-
connected right ankle disability and either of his knee 
disabilities.  

Another VA compensation examination was conducted in August 
1999.  That examiner described the history of the veteran's 
knee conditions and listed the following diagnoses: 
chondromalacia patella of the right knee with limitation of 
motion, contusion of the left knee producing a hypersensitive 
nodule on the left patella, and chondromalacia patella of the 
left knee.  The examiner furnished a medical opinion that the 
veteran's right ankle disability did not cause the contusion 
of the left patella nodule, nor did it cause the 
chondromalacia patella of both knees.  He indicated, however, 
that the right ankle disability, as well as the veteran's 
service-connected lumbar spine disability, aggravated both 
knee conditions.  In November 1999, the examiner expanded 
upon his medical opinion, but concluded essentially the same 
thing.  

At his personal hearing, the veteran testified essentially 
that he had had problems with his left knee ever since he 
injured it during service in 1982.  He also pointed generally 
to the most recent VA examiner's opinion that his knee 
disabilities were aggravated by his service-connected right 
ankle and low back disabilities.  


1.  Left Knee

The Board notes here that the December 1999 rating decision, 
from which the present effective date appeal arises, was the 
result of a long procedural history with regard to the 
initial service connection claim.  

In April 1997 and July 1999 remands involving an appeal of 
the service connection issue, the Board noted that the 
service connection of the left knee appeal arose from an 
August 1990 rating decision that determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a left knee disorder.  The 
purported prior final denial involved a July 1989 rating 
decision by the St. Petersburg, Florida, Regional Office.  
However, after reviewing the record, the Board now finds that 
a liberal reading of a written communication that was 
received from the veteran in July 1990 sufficiently reflects 
his disagreement with the July 1989 rating decision that 
initially denied service connection for a left knee 
condition.  Moreover, that document was received within 1 
year of the mailing of the notice of the July 1989 rating 
decision.  Therefore, the Board finds that it was a timely 
notice of disagreement.  Accordingly, the appeal from the 
denial of service connection for left knee disability 
actually arose from the July 1989 rating decision.  

The RO subsequently granted service connection for left knee 
chondromalacia, effective from August 24, 1999, the date of a 
VA examiner's medical opinion to the effect that the left 
knee disability was aggravated by a service-connected right 
ankle disability.  However, the Board believes that the 
record clearly indicates that the veteran's left knee 
disability was first manifested in service.  The service 
medical records document that the veteran sustained a left 
knee injury during service and also that chondromalacia was 
diagnosed during service.  While the later service medical 
records do not reflect any left knee complaints or abnormal 
clinical findings, the December 1988 VA examiner did in fact 
note abnormal left knee clinical findings, even though he did 
not list a pertinent diagnosis.  Accordingly, the Board 
concludes that direct service connection is appropriate for 
the veteran's left knee disability, currently diagnosed as 
chondromalacia.

As noted above, the regulations provide that, if a claim for 
service connection is received within the first year after a 
veteran's separation from service, the proper effective date 
for a grant of service connection is the day following his 
separation from service.  In this case, the veteran's 
original claim for service connection for a left knee 
disorder was received in September 1998, less than one month 
after his separation from service on August 31, 1988.  
Therefore, the proper effective date for the grant of service 
connection for left knee chondromalacia is September 1, 1988.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

2.  Right Knee

The earliest medical evidence of any right knee condition is 
the report of the December 1988 VA compensation examination.  
That examiner noted some abnormal clinical findings, but did 
not list a diagnosis of a right knee disorder.  The veteran's 
claim for service connection for a right knee disorder, 
however, was not received until July 27, 1990.  His original 
claim for VA benefits, received in September 1988, referred 
to numerous medical conditions, but did not refer to any 
right knee condition.  

The medical evidence does not clearly establish a precise 
etiology for the veteran's right knee disability.  Relying 
largely on the opinion of the most recent VA examiner, 
however, the RO granted service connection for chondromalacia 
of the right knee on the basis of aggravation by the 
veteran's service-connected right ankle and low back 
disabilities.  The ankle and back disabilities began during 
service.  Therefore, without any specific medical evidence as 
guidance, the Board presumes that the right knee disability 
was aggravated by the service-connected disabilities when it 
was first manifest.  Because the earliest medical evidence of 
manifestations of right knee disability is the report of the 
December 1988 VA compensation examination, the Board finds 
that the date of that examination is "the date entitlement 
arose."  

However, the veteran's claim for service connection for a 
right knee condition was not received within the first year 
after his separation from service.  It was received on July 
27, 1990.  The regulations state that the effective date for 
a grant of service connection shall be the later of the date 
entitlement arose or the date of receipt of the claim for 
service connection.  In this case, the later date is the date 
of receipt of the claim which is July 27, 1990.  That date, 
then, is the proper effective date for the grant of service 
connection for right knee chondromalacia.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  


ORDER

An effective date of September 1, 1988, is warranted for 
service connection for chondromalacia of the left knee.  An 
effective date of July 27, 1990, is warranted for service 
connection for chondromalacia of the right knee.  To this 
extent, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

